Citation Nr: 1743319	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-03 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a skin disorder (claimed as jungle rot), to include as secondary to service-connected shrapnel wounds on the hands.

2.  Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

These matters come to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2015, the Board remanded the case to schedule the Veteran for a hearing.  A hearing was later scheduled in February 2016, but prior to that proceeding, the Veteran requested that it be rescheduled due to an acute medical condition.  His request was granted, and another hearing was scheduled in April 2016.  However, he did not report for that hearing.  The Veteran has not requested that the hearing be rescheduled or provided good cause.  Therefore, the hearing request is deemed withdrawn.

The Veteran subsequently remanded the case for further development in November 2016.  The case has since been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the November 2016 remand, a VA medical opinion was obtained in December 2016.  The examiner opined that it is at least as likely as not that the Veteran purple spots on his feet in May 2010 represent a current skin disorder; however, she did not identify the diagnosis.  The examiner also stated that it is less likely as not that the purple spots are caused by, a result of, or incurred in service and that it is less likely as not that the purple spots are caused by or a result of any service-connected disabilities, include the shrapnel wound scars on the hands, yet she did not address the aggravation prong of secondary service connection.  Therefore, an additional medical opinion is needed to determine the nature and etiology of any skin disorder that may be present.

The December 2016 VA examiner also stated that the medical expertise does not currently exist to predict the progression of residuals of a preexisting left knee injury in individuals.  As such, she concluded that there is no objective evidence to support worsening beyond natural progression during service.  The Board finds that this opinion is unclear and not responsive to the prior remand directives.  There was also no discussion of the service treatment records documenting pertinent symptomatology.  Therefore, the Board finds that an additional medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a skin disorder and left knee disorder that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the development requested above, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any skin disorders that have been present since the Veteran filed his claim in March 2010 or within close proximity thereto (even if the disorder later resolved).  In so doing, he or she should address the May 2010 VA examination report noting the presence of purple spots on the Veteran's feet.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is related to the Veteran's military service, including any symptomatology therein.  In so doing, the examiner should address the Veteran's contention that he has had jungle rot since serving in Vietnam.

The examiner should also state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by his service-connected shrapnel wounds on the hands

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2016), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After obtaining any outstanding medical records, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the presumption of soundness does not apply.

An April 1966 report of medical history indicates that the Veteran reported having swollen or painful joints and a trick or locked knee.  It was also noted that he wore a brace (bandage) at all times.  The April 1966 pre-induction examination report includes a normal clinical evaluation of the lower extremities, but specifically noted a history of left knee trouble, injury, pain, loosening, and twisting.  As a result, an orthopedic consultation was initiated in July 1966, which determined that the Veteran's knee problem was "acceptable" and that he was fit for duty.  

An August 1966 service treatment record documents complaints of left knee pain from a previous injury with radiation into the groin area and collapsing of the left knee.  A June 1968 separation examination report also notes a normal evaluation of the lower extremities, but indicated that the Veteran had injured his left knee in 1964 when playing high school football.  It was further reported that hat his knee occasionally locked since that time.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's left knee disorder was aggravated by his military service, to include any symptomatology therein. 

In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2016), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




